Citation Nr: 1513321	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  14-10 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for dental trauma for compensation purposes.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to September 1956.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO).  

The Veteran testified at a June 2014 videoconference hearing before the undersigned Veterans Law Judge; the hearing transcript is associated with the record.  

The Veteran filed an initial claim for service connection for a dental trauma in June 2012.  In August 2014, the Board granted service connection for dental trauma for treatment purposes, and remanded service connection for dental trauma for compensation purposes for a VA dental examination.  All development has been accomplished, and the Board finds that it may proceed with a decision on the issue at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Additional evidence was submitted in January 2015 and there was no request for Agency of Original Jurisdiction (AOJ) initial review.  Because the Form 9 addressing this issue was received after February 2, 2013, a waiver of review by the AOJ is not required.  See 38 U.S.C. § 7105 (e)(1), (2) (West 2014) which provides for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's dental disability, identified as missing tooth number 8, is a result of trauma during active military service. 

2.  Missing tooth number 8 is replaceable and does not involve loss of substance of the body of the maxillia.

CONCLUSION OF LAW

The criteria for service connection for missing tooth number 8 for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.381, 4.150. (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The RO issued a July 2012 preadjudicatory notice letter which met the VCAA notice requirements.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The July 2012 VCAA notice letter also informed the Veteran that his military records may have been destroyed in a fire at the National Archives on July 12, 1973, and requested that the Veteran provide any service treatment records in his position, as well as additional information so that a thorough search could be made for military medical records in support of his claim.  

The Board finds that VA has made reasonable efforts to obtain relevant records and evidence.  Service treatment records, to include service dental records, are not available because they were destroyed in a fire that occurred at the National Personnel Records Center (NPRC).  A service separation examination, however, was obtained, and shows that the Veteran was missing tooth number 8 at discharge, and the Veteran has provided additional hearing testimony along with supporting lay evidence describing the nature of his injury and treatment in service.  

The Veteran was afforded a VA dental examination in November 2014 to help address whether he had a current, eligible dental disability for VA compensation purposes.  See 38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims folder and medical records contained therein; contains a description of the history of the disability at issue; documents and considers the Veteran's lay history, complaints, and symptoms; and was based on a comprehensive dental examination of the Veteran which included diagnostic imaging studies.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Because the weight of the evidence demonstrates that the Veteran does not have a current dental disability for purposes of compensation, the Board finds that additional development for any outstanding service records is not warranted in this instance. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Veteran and his representative have not otherwise identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Law and Analysis

In the VA benefits system, dental disabilities are treated differently from medical disabilities.  VA regulations provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment, not for compensation purposes.  38 C.F.R. § 3.381 (a) (2014). 

Pursuant to an August 2014 Board decision, service-connection was granted for  missing tooth number 8 for the purpose of receiving Class II (a) VA outpatient dental treatment, as the weight of the evidence established that the Veteran had extraction of tooth number 8 in service due to dental trauma after 180 days or more of active service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2014).  The Board will now address whether service connection is warranted for the claimed dental disability for compensation purposes. 

In general, treatable carious teeth and replaceable missing teeth are not considered a disability for purposes of compensation.  38 C.F.R. § 3.381.  The exceptions to the general rule are listed under 38 C.F.R. § 4.150, Diagnostic Codes 9900 through 9916.  Missing teeth may be compensable for rating purposes only where there is bone loss through trauma or disease such as osteomyelitis.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 (2014).  However, the Note immediately following states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  Id.  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth, see 38 C.F.R. § 3.381(a), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998). 

Complete service treatment records, to include service dental records, are not available because they were destroyed in a fire that occurred at the NPRC archives in St. Louis, Missouri as indicated by the NPRC in November 2012.  Where a veteran's service treatment records are unavailable through no fault of his own, there is a "heightened duty" to assist him in the development of the case, to explain its findings and conclusions, and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the Veteran in developing a claim, and to explain its decision when the Veteran's medical records have been lost.  See Ussery v. Brown, 8 Vet. App. 64 (1995). 

A service separation examination is of record and shows that the Veteran was missing tooth number 8 at discharge.  The Veteran's DD Form 214 shows that he served as a wheeled vehicle mechanic in service.  The Veteran contends, in June 2014 hearing testimony, that while working on an ambulance in service, the pry bar a fellow service member was using slipped and hit him in the mouth.  He indicated that x-rays showed that the tooth was broken under the gum line, that the tooth was removed, and that he was fitted with a replacement tooth.  

In support of his claim, the Veteran submitted personal letters sent to his fiancée (currently his wife) dated while he was in service, from August 1955 to November 1955.  In those letters, the Veteran described an accident in service, which reportedly occurred in May 1955, when a wrench slipped and hit him on the mouth.  He indicated that he could not use the tooth, and that x-rays showed a break just under the gum line.  In those letters, the Veteran also described having the tooth extracted in service in August 1955, submitted a photograph of him with the missing front, upper tooth, and later described the fitting of a false tooth in service.  

The Board finds that the Veteran is credible in describing a traumatic dental injury in service and subsequent treatment for such injury, and finds that his statements are credible and supported by personal letters dated during his period of service.  In Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), a case in which service treatment were lost and presumably destroyed, the Court held that a Veteran is competent to report about factual matters of which he has "first-hand" knowledge," which included experiencing pain in service, reporting to sick call, and undergoing physical therapy.  

The Board finds that the Veteran credibly identified a traumatic injury to tooth number 8 in service with subsequent extraction and replacement of the tooth in service, noting that x-rays showed that there was a break just under the gum line.  However, at issue in this case is whether the Veteran's dental disability may be  considered a disability for compensation purposes, specifically, whether missing tooth number 8 is irreplaceable, and whether there was loss of substance of the body of the maxilla.  See 38 C.F.R. § 4.150.  The Veteran provided hearing testimony indicating that tooth number 8 was replaced in service, the replacement was more recently repaired by his dentist, and that he was going to have the bridge redone in the future, indicating that the missing tooth is replaceable.  Additionally, the Board remanded the appeal for a VA dental examination to address whether the Veteran has a current compensable dental disability due to trauma to tooth 8 shown in service.  

The Veteran was afforded a VA dental examination in November 2014, which included panographic/intraoral imaging to demonstrate any loss of teeth, or loss of substance of the mandible, or maxilla.  In discussing the Veteran's dental history, the VA examiner noted, the loss of tooth number 8 due to trauma in service with subsequent extraction in service.  The tooth was stated to be replaced by "FPD 7-8" with more loss of teeth over the years, post-service.  The VA examiner stated that FPD 7-8 failed recently and the Veteran now had an upper partial replacement where missing 7 and 8 were added by his dentist.  X-rays showed that the Veteran retained root number 7 and had partial endentulism.  

The VA examiner indicated that the Veteran did not have any of the following dental or oral conditions: Mandible, including anatomical loss or bony injury (NOT due to edentulous atrophy or periodontal disease); Maxilla, including anatomical loss or bony injury (NOT due to edentulous atrophy or periodontal disease); Teeth, including anatomical loss or bony injury leading to loss of any teeth (other than that due to the loss of the alveolar process as a result of periodontal disease) atrophy or periodontal disease.  The VA examiner opined, based on examination of the Veteran, that missing tooth number 8 was replaceable, and that it was at least as likely as not that missing tooth number 8 did not involve loss of substance of the body of the maxilla in service or currently, either through bone loss, trauma, or disease such as osteomyelitis.  The examiner found that there was no anatomical loss or bony injury of the maxilla and while the examiner used the phrase "at least as likely as not" that the missing tooth number 8 did not involve loss of substance of the body of the maxilla in service or currently, a fair reading of the opinion is that the examiner concluded that loss of substance of the body of the maxilla is not found.  Therefore the opinion is adequate and probative.  Because missing tooth number 8 is shown by competent, credible, and probative evidence to be replaceable, and a VA dental examination, to include a review of current dental x-rays, did not indicate loss of substance of the body of the maxilla, the Board finds that service connection for dental trauma for compensation purposes is not warranted.  The evidence of record does not otherwise identify an irreplaceable missing tooth or loss of substance of the maxilla.  

The evidence also includes the December 2014 statement of Dr. Samuels indicating tooth decay and the need for a full upper denture.  That statement does not include any opinion or evidence regarding the presence of an irreplaceable missing tooth or loss of substance of the maxilla.  

Because the preponderance of the evidence is against the claim for service connection for dental trauma for compensation purposes, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for dental trauma for compensation purposes is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


